


STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement ("Agreement") is made and entered into as of May
2, 2008, by and between COMMERCIAL NATIONAL FINANCIAL CORPORATION, a
Pennsylvania corporation ("Buyer"),  and LOUIS A. STEINER, BARBARA J. STEINER,
SARAH S. SHIREY, BARBARA S. HOLMES, LOUIS T. STEINER, DOROTHY S. HUNTER,
COMMERCIAL BANK & TRUST OF PA, TRUSTEE OF THE GRANT E. HUNTER CREDIT SHELTER
TRUST UNDER WILL, GREGG E. HUNTER, AND GRANT W. HUNTER  (individually a "Seller"
and collectively, "Sellers").


RECITALS


Sellers desire to sell, and Buyer desires to purchase, all of the issued and
outstanding shares (the "Shares") of capital stock of Ridge Properties, Inc., a
Pennsylvania corporation (the "Company"), for the consideration and on the terms
set forth in this Agreement.


AGREEMENT


The parties, intending to be legally bound, agree as follows:


1.           DEFINITIONS


For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:


"Breach"--a "Breach" of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term "Breach" means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.


"Buyer"--as defined in the first paragraph of this Agreement.


"Closing"--as defined in Section 2.3.


"Closing Date"--the date and time as of which the Closing actually takes place.


"Company"--as defined in the Recitals of this Agreement.


"Consent"--any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).


"Contemplated Transactions"--all of the transactions contemplated by this
Agreement, including:


(a)           the Company's sale, prior to Closing, of the Unity Township
Property;


 
1

--------------------------------------------------------------------------------

 
 
(b)           the sale of the Shares by Sellers to Buyer;


 
(c)
the execution, delivery, and performance of the Escrow Agreement;



 
(d)
the performance by Buyer and Sellers of their respective covenants and
obligations under this Agreement; and



 
(e)
Buyer's acquisition and ownership of the Shares.



"Contract"--any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.


"Damages"--as defined in Section 10.2.


"Disclosure Letter"--the disclosure letter delivered by Sellers to Buyer
concurrently with the execution and delivery of this Agreement.


"Encumbrance"--any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.


"Environment"--soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.


"Environmental Liabilities"--any cost, damages, expense, liability, obligation,
or other responsibility arising from or under Environmental Law and consisting
of or relating to:


 
(a)
any environmental matters or conditions (including on-site or off-site
contamination and regulation of chemical substances or products);



 
(b)
fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial, or inspection costs and expenses arising under Environmental Law;



 
(c)
financial responsibility under Environmental Law for cleanup costs or corrective
action, including any investigation, cleanup, removal, containment, or other
remediation or response actions ("Cleanup") required by applicable Environmental
Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages; or



 
(d)
any other compliance, corrective, investigative, or remedial measures required
under Environmental Law.




 
2

--------------------------------------------------------------------------------

 
 
    The terms "removal," "remedial," and "response action," include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
("CERCLA").


"Environmental Law"--any Legal Requirement that requires or relates to:


 
(a)
advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;



 
(b)
preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;



 
(c)
reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;



 
(d)
assuring that products are designed, formulated, packaged, and used so that they
do not present unreasonable risks to human health or the Environment when used
or disposed of;



 
(e)
protecting resources, species, or ecological amenities;



 
(f)
reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;



 
(g)
cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or



 
(h)
making responsible parties pay private parties, or groups of them, for damages
done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.



"Escrow Amount"--the sum of One Hundred Thirty-One Thousand Seven Hundred Sixty
Dollars ($131,760) to be deposited into escrow pursuant to the terms of the
Escrow Agreement as described more fully in Section  2.4(c) hereof, plus any
additional amounts that may be added pursuant to Section 2.5 of this Agreement.


"Facilities"--any real property, leaseholds, or other interests currently or
formerly owned or operated by the Company and any buildings, plants, structures,
or equipment currently or formerly owned or operated by the Company. 


"Governmental Authorization"--any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.



 
 
3

--------------------------------------------------------------------------------

 

"Governmental Body"--any:


 
(a)
nation, state, county, city, town, village, district, or other jurisdiction of
any nature;



 
(b)
federal, state, local, municipal, foreign, or other government;



 
(c)
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);



 
(d)
multi-national organization or body; or



 
(e)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.



"Hazardous Activity"--the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Company.


"Hazardous Materials"--any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.


"IRC"--the Internal Revenue Code of 1986 or any successor law, and regulations
issued by the IRS pursuant to the Internal Revenue Code or any successor law.


"IRS"--the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.


"Knowledge"--an individual will be deemed to have "Knowledge" of a particular
fact or other matter if:


(a)           such individual is actually aware of such fact or other matter; or


 
(b)
a prudent individual could be expected to discover or otherwise become aware of
such fact or other matter in the course of conducting a reasonably comprehensive
investigation concerning the existence of such fact or other matter.



A Person (other than an individual) will be deemed to have "Knowledge" of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a

 


 
 
4

--------------------------------------------------------------------------------

 

director, officer, partner, executor, or trustee of such Person (or in any
similar capacity) has, or at any time had, Knowledge of such fact or other
matter.


"Legal Requirement"--any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.


"Order"--any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.


"Organizational Documents"--(a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) any charter
or similar document adopted or filed in connection with the creation, formation,
or organization of a Person; and (e) any amendment to any of the foregoing.


"Person"--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.


"Proceeding"--any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.


"Release"--any spilling, leaking, emitting, discharging, depositing, escaping,
leaching, dumping, or other releasing into the Environment, whether intentional
or unintentional.


"Representative"--with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.


"Securities Act"--the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.


"Sellers"--as defined in the first paragraph of this Agreement.


"Shares"-- as defined in the Recitals of this Agreement.


"Tax" and "Taxes"--any tax(es) (including any income tax, capital gains tax,
capital stock tax, franchise tax, loans tax, employment tax, social security
tax, withholdings, sales tax, use tax, property tax, business tax, gross
receipts tax, value-added tax, gift tax, estate tax or other tax), levy,
assessment, tariff, duty (including any custom duty), deficiency, or other fee,
and any related charge or amount (including any fine, penalty, interest, or
addition to tax), imposed, assessed, or collected by or under the authority of
any Governmental Body or payable pursuant to any tax-sharing agreement or any
other Contract relating to the sharing of payment of any such tax, levy,
assessment, tariff, duty, deficiency, or fee.


 
5

--------------------------------------------------------------------------------

 
 
"Tax Opinion"--as defined in Section 2.4(a)(iii).


"Tax Return"--any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Legal
Requirement relating to any Tax.


"Threat of Release"--a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.


"Threatened"--a claim, Proceeding, dispute, action, or other matter will be
deemed to have been "Threatened" if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.


"Unity Township Property"--as defined in Section 3.4(a)(i).


2.           SALE AND TRANSFER OF SHARES; CLOSING


2.1           SHARES


Subject to the terms and conditions of this Agreement, at the Closing, Sellers
will sell and transfer the Shares to Buyer, and Buyer will purchase the Shares
from Sellers.


2.2           PURCHASE PRICE


The purchase price (the "Purchase Price") for the Shares will be $1,317,600.


2.3           CLOSING


The purchase and sale (the "Closing") provided for in this Agreement will take
place at the offices of Buyer's counsel at 1500 One PPG Place, Pittsburgh, PA,
at 10:00 a.m. (local time) on April 24, 2008, or at such other time and place as
the parties may agree. Subject to the provisions of Section 9, failure to
consummate the purchase and sale provided for in this Agreement on the date and
time and at the place determined pursuant to this Section 2.3 will not result in
the termination of this Agreement and will not relieve any party of any
obligation under this Agreement.


2.4           CLOSING OBLIGATIONS


At the Closing:


(a)           Sellers will deliver to Buyer:
 

 
 
6

--------------------------------------------------------------------------------

 


 
(i)
certificates representing the Shares, duly endorsed (or accompanied by duly
executed stock powers), for transfer to Buyer;



 
(ii)
a certificate executed by Sellers representing and warranting to Buyer that each
of Sellers' representations and warranties in this Agreement was accurate in all
respects as of the date of this Agreement and is accurate in all respects as of
the Closing Date as if made on the Closing Date (giving full effect to any
supplements to the Disclosure Letter that were delivered by Sellers to Buyer
prior to the Closing Date in accordance with Section 5.5); and



 
(iii)
a tax opinion from Buchanan Ingersoll & Rooney, P.C. addressing the question of
whether the Company will experience an income tax event for federal income tax
purposes, including but not limited to the recognition of any taxable income or
gain, as a result of a sale of the Shares by the Sellers to Buyer (the "Tax
Opinion").  The Tax Opinion will be in a form reasonably acceptable to Buyer,
and will be in the form of written tax advice to Buyer in compliance with the
requirements of "covered opinions" and "reliance opinions" under the IRS
Circular 230 regulations as in effect on the Closing Date ("Circular 230").  The
opinions and advice in the Tax Opinion will conclude that the federal tax issues
addressed "should" be resolved as described in the Tax Opinion, meaning a
confidence level which exceeds the "more likely than not (a greater than 50%
likelihood)" confidence level required for reliance opinions pursuant to
Circular 230.  The Buyer intends to hold the Shares indefinitely and,
consequently, the Tax Opinion may rely upon the assumption that the Buyer will
continue to hold the Shares and will not liquidate or merge with the Company for
at least five years from the Closing Date.



(b)           Buyer will deliver to the Sellers an aggregate amount equal to the
Purchase Price less the Escrow Amount by bank cashier's or certified check
payable to the order of (or by wire transfer to accounts specified by) the
individual Sellers listed in Schedule 1 attached hereto, which aggregate amount
shall be divided into the amounts set forth after each individual Seller's name
in Schedule 1;


(c)           Buyer and Sellers agree to enter into an escrow agreement in the
form attached hereto as Exhibit A.(the "Escrow Agreement") Buyer agrees to pay
to the escrow agent named in the Escrow Agreement (the "Escrow Agent"), at the
Closing the Escrow Amount in cash payable by wire transfer or delivery of other
immediately available funds for deposit into the escrow account. The Escrow
Amount plus any interest accrued thereon will be available to satisfy any Taxes
relating to the existence and operation of the Company before the Closing which
have not otherwise been provided for, and to satisfy all other amounts owed by
Sellers to Buyer under this Agreement, all in accordance with the terms of the
Escrow Agreement.  The Escrow Agreement shall remain in place for a term of
twelve (12) months from the Closing Date or, if longer, until such time as any
claim made against the Escrow Amount within such twelve month period is finally
and conclusively resolved.


(d)           Buyer and Sellers shall comply with all requirements of Section
2.5 to be performed on or before the Closing Date.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
2.5           PRE-CLOSING TAXES


Buyer and Sellers agree to the following procedure to address the Sellers'
responsibility to pay the Company's federal income taxes and Pennsylvania
income, capital stock and loans taxes (if applicable), plus any related charge
or amount (including any fine, penalty, interest, or addition to tax), arising
in or attributable to the period (the "Short Period") beginning on July 1, 2007
and ending on the Closing Date (collectively, the "Pre-Closing Taxes") : (i) on
or before the Closing Date, (A) the Sellers will provide to Buyer their
estimate, including a detailed calculation, of the Company's liability for
Pre-Closing Taxes; (B) the Buyer will review the Sellers' estimate, and the
Sellers and the Buyer will in good faith, jointly determine an estimated amount
of the Company's liability for Pre-Closing Taxes; and (C) the Sellers shall
cause a sum of cash at least equal to the amount of the jointly determined
estimate of Pre-Closing Taxes to remain in the Company's bank account(s) as of
the Closing Date (the "Tax Account"); and (ii) after the Closing Date, (1) the
Buyer shall cause the Company to prepare and file federal and state Tax returns
for the Short Period; (2) the Buyer shall cause the funds remaining in the
Company's Tax Account to be used to pay the actual Pre-Closing Taxes; (3) if the
actual Pre-Closing Taxes are greater than the funds remaining in the Company's
Tax Account, such excess amount shall be paid to the Company out of the Escrow
Account and applied by the Company for such Pre-Closing Taxes; (4) if the actual
Pre-Closing Taxes are less than the funds remaining in the Company's Tax
Account, Buyer shall cause the Company to pay such shortfall into the Escrow
Account, to be included as part of the Escrow Amount; and (5) if the actual
Pre-Closing Taxes are greater than the funds remaining in the Company's Tax
Account and the Escrow Account, the Sellers shall jointly and severally pay and
indemnify the Buyer and Company for any such excess Pre-Closing Taxes.  If the
actual Pre-Closing Taxes are greater than the funds in the Company's Tax Account
and Escrow Account, or if for any reason the Sellers' fail to pay the Company's
Pre-Closing Taxes, the foregoing procedures and remedies shall not be exclusive,
and Buyer shall be entitled to exercise any one or more of its remedies
available under this Agreement or as otherwise provided by law.


3.           REPRESENTATIONS AND WARRANTIES OF SELLERS


Sellers represent and warrant to Buyer as follows:


3.1           ORGANIZATION AND GOOD STANDING


 
(a)
Part 3.1 of the Disclosure Letter contains complete and accurate information
setting forth the identity of each stockholder and the number of shares held by
each. The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Pennsylvania, with full corporate power and authority
to conduct its business as it is now being conducted, to own or use the
properties and assets that it purports to own or use. The Company does not do
business in any state other than Pennsylvania.



 
(b)
Sellers have delivered to Buyer copies of the Organizational Documents of the
Company, as currently in effect.




-
 
 
8

--------------------------------------------------------------------------------

 

3.2           AUTHORITY; NO CONFLICT


 
(a)
This Agreement constitutes the legal, valid, and binding obligation of Sellers,
enforceable against Sellers in accordance with its terms.  Sellers have the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and to perform their obligations under this Agreement.



 
(b)
Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time):



 
(i)
contravene, conflict with, or result in a violation of (A) any provision of the
Organizational Documents of the Company, or (B) any resolution adopted by the
board of directors or the stockholders of the Company;



 
(ii)
contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which the Company or any Seller, or any of the assets owned or used
by the Company, may be subject;



 
(iii)
contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental  Authorization that is
held by the Company or that otherwise relates to the business of, or any of the
assets owned or used by, the Company;



 
(iv)
cause Buyer or the Company to become subject to, or to become liable for the
payment of, any Tax;



 
(v)
cause any of the assets owned by the Company to be reassessed or revalued by any
taxing authority or other Governmental Body;



 
(vi)
contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Applicable Contract; or



 
(vii)
result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned or used by the Company.



No Seller is or will be required to give any notice to or obtain any Consent
from any Person in connection with the execution and delivery of this Agreement
or the consummation or performance of any of the Contemplated Transactions, and
the Company, likewise will not be required to give any such notice or obtain an
such Consent.



 
 
 
9

--------------------------------------------------------------------------------

 

3.3           CAPITALIZATION


The authorized equity securities of the Company consist of 300,000 shares of
common stock, par value $1.00 per share, of which 103,516 shares are issued and
outstanding and constitute the Shares. Sellers are and will be on the Closing
Date the record and beneficial owners and holders of all of the Shares, free and
clear of all Encumbrances.  No legend or other reference to any purported
Encumbrance appears upon any certificate representing equity securities of the
Company. All of the outstanding equity securities of the Company have been duly
authorized and validly issued and are fully paid and nonassessable. There are no
Contracts relating to the issuance, sale, or transfer of any equity securities
or other securities of the Company. None of the outstanding equity securities or
other securities of the Company was issued in violation of the Securities Act or
any other Legal Requirement.


3.4           ASSETS


 
(a)
The Company's assets consist entirely of the following, and the Company does not
own, lease, license, control or otherwise have any interest in or power to
control any other assets:



 
(i)
the real estate located in Unity Township, Westmoreland County, Pennsylvania on
which is constructed a building presently leased to the United State Postal
Service, with an adjoining parking lot, the address of which property is 2061
Route 130 ("Unity Township Property");



 
(ii)
131,760 shares of the common stock of Commercial National Financial Corporation;
and



 
(iii)
cash on deposit in the Tax Account.



(b)           At the Closing Date, the Company's assets shall consist entirely
of the assets described in (a)(ii) and (a)(iii), above and shall not include the
Unity Township Property.


3.5           BOOKS AND RECORDS


The books of account, minute books, stock record books, Tax Returns and other
records of the Company, all of which have been made available to Buyer, are
complete and correct.  The minute books of the Company contain accurate and
complete records of all meetings held of, and corporate action taken by, the
stockholders, the Boards of Directors, and committees of the Boards of Directors
of the Company, and no meeting of any such stockholders, Board of Directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Company.


3.6           TITLE TO PROPERTIES; ENCUMBRANCES


The real property listed in Section 3.4 (a), above, are all of the real
property, leaseholds, or other interests therein owned by the Company.



 
 
10

--------------------------------------------------------------------------------

 

3.7           CONDITION AND SUFFICIENCY OF ASSETS


[Intentionally Omitted]


3.8           NO LIABILITIES


Except for the Company's Pre-Closing Taxes to be paid in the manner set forth in
Section 2.5: (i) the Company is not subject to any liability or obligation of
whatever kind or nature (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
but not limited to any liability for Taxes ("Liability"); and  (ii) the Company
shall not be subject to any such Liability on or after the Closing Date and, in
particular, the Company shall not have, on or after the Closing Date, any such
Liability as a result of any of the Contemplated Transactions, including but not
limited to the disposition of the Unity Township Property, as required by
Section 5.8 hereof.


3.9           TAXES


 
(a)
The Company has filed or caused to be filed (on a timely basis since January 1,
2000) all Tax Returns that are or were required to be filed by the Company,
either separately or as a member of a group of corporations, pursuant to
applicable Legal Requirements. Sellers have delivered to Buyer copies of all
such Tax Returns filed since January 1, 2002. The Company has paid all Taxes
that have or may have become due pursuant to those Tax Returns or otherwise, or
pursuant to any assessment received by Sellers or the Company.  No Taxes are
being contested and no Tax Returns are being, or have been, audited. No request
has been received from any taxing body to extend the statute of limitations with
respect to any Tax Return filed or any Taxes.



 
(b)
There exists no proposed Tax assessment against the Company.  All Taxes that the
Company is or was required by Legal Requirements to withhold or collect have
been duly withheld or collected and have been paid to the proper Governmental
Body or other Person.



 
(c)
All Tax Returns filed by the Company are true, correct, and complete.



 
(d)
Based on the assumption that the Buyer intends to hold the Shares indefinitely
and will not liquidate or merge with the Company for at least five years from
the Closing Date, the Company will not be subject to federal, state or local Tax
as a result of the sale of the Shares hereunder.



 
(e)
Except for the Company's Pre-Closing Taxes for the Short Period to be paid in
the manner set forth in Section 2.5, the Company has paid, and there is no
liability for any Tax related to, (1) the Company's operations through the
Closing Date, (2) the Company's ownership of the Unity Township Property or any
other real property owned by the Company prior to the Closing Date, and/or (3)
the Company's disposition of the Unity Township Property and all other Company
assets disposed of through the Closing Date.




 
 
11

--------------------------------------------------------------------------------

 

3.10           EMPLOYEES


The Company has had no employees for the past five years.


3.11           COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS


 
(a)
the Company is, and at all times since January 1, 2002 has been, in full
compliance with each Legal Requirement that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of its
assets;



 
(b)
no event has occurred or circumstance exists that (with or without notice  or
lapse of time) (A) may constitute or result in a violation by the Company of, or
a failure on the part of the Company to comply with, any Legal Requirement, or
(B)

may give rise to any obligation on the part of the Company to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature; and


 
(c)
the Company has not received, at any time since January 1, 2002, any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding (A) any actual, alleged, possible, or potential violation
of, or failure to comply with, any Legal Requirement, or (B) any actual,
alleged, possible, or potential obligation on the part of the Company to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.



 
(d)
The Company is not required to obtain, and has not obtained and does not hold,
any Governmental Authorization, and the Company can lawfully conduct its
business and manage its investments in the manner it currently conducts such
business and manages such investments without any Government Authorization.

3.12           LEGAL PROCEEDINGS; ORDERS


 
(a)
There is no pending Proceeding:



 
(i)
that has been commenced by or against the Company or that otherwise relates to
or may affect the business of, or any of the assets owned or used by, the
Company; or



 
(ii)
that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions.



To the Knowledge of Sellers and the Company, (1) no such Proceeding has been
Threatened, and (2) no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Proceeding.


 
(b)
there is no Order to which any of the Company, or any of the assets owned or
used by the Company, is subject;


 
 
12

--------------------------------------------------------------------------------

 



 
(c)
no Seller is subject to any Order that relates to the business of, or any of the
assets owned or used by, the Company;



 
(d)
no officer, director, agent, or employee of the Company is subject to any Order
that prohibits such officer, director, agent, or employee from engaging in or
continuing any conduct, activity, or practice relating to the business of the
Company; and



 
(e)
no Seller is subject to any Order that would in any way impair the Seller's
ability to consummate any of the Contemplated Transactions to be performed by
such Seller or which would result in an Encumbrance on the Shares transferred by
such Seller.



3.13           CONTRACTS; NO DEFAULTS


 
(a)
Part 3.13(a) of the Disclosure Letter contains a complete and accurate list, and
Sellers have delivered to Buyer true and complete copies, of:



 
(i)
each Contract of which the Company is a party or is otherwise materially
affected; and



 
(ii)
each lease, rental or occupancy agreement, license, installment and conditional
sale agreement, and other Contract affecting the ownership of, leasing of, title
to, use of, or any leasehold or other interest in, any real or personal property
related to the Company;



 
(b)
Part 3.13(a) of the Disclosure Letter sets forth reasonably complete details
concerning such Contracts, including the parties to the Contracts,  and the
amount and nature of the remaining commitment of the Company under the
Contracts.



 
(c)
Each Contract is in full force and effect and is valid and enforceable in
accordance with its terms.



 
(i)
The Company is, and at all times since January 1, 2002 has been, in full
compliance with all applicable terms and requirements of each Contract;



 
(ii)
each other Person that has or had any obligation or liability under any Contract
has been in full compliance with all applicable terms and requirements of such
Contract;



 
(iii)
no event has occurred or circumstance exists that (with or without notice or
lapse of time) may contravene, conflict with, or result in a violation or breach
of, or give the Company or other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Applicable  Contract; and


 
 
13

--------------------------------------------------------------------------------

 



 
(iv)
the Company has not given to or received from any other Person, at any time, any
notice or other communication (whether oral or written) regarding any actual,
alleged, possible, or potential violation or breach of, or default under, any
Contract.



 
(d)
There are no renegotiations of, attempts to renegotiate, or outstanding rights
to renegotiate any material amounts paid or payable to the Company under current
or completed Contracts with any Person and no such Person has made written
demand for such renegotiation.



3.14           INSURANCE


 
(a)
Sellers have delivered to Buyer true and complete copies of all policies of
insurance to which the Company is a party or under which the Company, or any

 
director of the Company, is or has been covered at any time within the five 5)
years preceding the date of this Agreement;



 
(b)
No claims have been made against any insurance policy of the Company within the
past five (5) years.



 
(c)
All policies to which the Company is a party or that provide coverage to any
Seller, the Company, or any director or officer of an Acquired Company:



(i)           are valid, outstanding, and enforceable;


(ii)           are issued by an insurer that is financially sound and reputable;


 
(iii)
taken together, provide adequate insurance coverage for the assets and the
operations of the Company;



 
(iv)
are sufficient for compliance with all Legal Requirements and Contracts to which
the Company is a party or by which any of them is bound;



 
(v)
provide coverage on an "occurrence" basis and not on a "claims made" basis;



 
(vi)
will continue in full force and effect following the consummation of the
Contemplated Transactions; and



 
(vii)
do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Company.



 
(viii)
Neither the Company or any Seller has received (with respect to the Company's
assets or operations) (A) any refusal of coverage or any notice that a defense
will be afforded with reservation of rights, or (B) any notice of cancellation
or any other indication that any insurance policy is no longer in full force or
effect or will not be renewed or that the issuer of any policy is not willing or
able to perform its obligations thereunder.

 
 
 
14

--------------------------------------------------------------------------------

 

 
 
(ix)
The Company has paid all premiums due, and has otherwise performed its
obligations, under each policy to which the Company is a party or that provides
coverage to the Company.



3.15           ENVIRONMENTAL MATTERS


Except as set forth in part 3.15 of the disclosure letter:


 
(a)
The Company is, and at all times has been, in full compliance with, and has not
been and is not in violation of or liable under, any Environmental Law. The
Company has no basis to expect, nor has it received, any actual or Threatened
order, notice, or other communication from (i) any Governmental Body or private
citizen acting in the public interest, or (ii) the prior owner or prior or
current operator of any Facilities, of any actual or potential violation or
failure to comply with any Environmental Law, or of any actual or Threatened
obligation to undertake or bear the cost of any Environmental Liabilities with
respect to any of the Facilities, or with respect to any property or Facility at
or to which Hazardous Materials were generated, manufactured, refined,
transferred, imported, used, or processed by the Company, or any other Person
for whose conduct the Company is or may be held responsible, or from which
Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.



 
(b)
There are no pending or, to the Knowledge of the Company, Threatened claims,
Encumbrances, or other restrictions of any nature, resulting from any
Environmental Liabilities or arising under or pursuant to any Environmental Law,
with respect to or affecting any of the Facilities or any other properties and
assets (whether real, personal, or mixed) in which the Company has or had an
interest.



 
(c)
The Company has no basis to expect, nor has it or any Seller, received any
citation, directive, inquiry, notice, Order, summons, warning, or other
communication that relates to Hazardous Activity, Hazardous Materials, or any
alleged, actual, or potential violation or failure to comply with any
Environmental Law, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental Liabilities with respect to any
of the Facilities or any other properties or assets (whether real, personal, or
mixed) in which the Company had an interest, or with respect to any property or
facility to which Hazardous Materials generated, manufactured, refined,
transferred, imported, used, or processed by the Company, or any other Person
for whose conduct the Company may be held responsible, have been transported,
treated, stored, handled, transferred, disposed, recycled, or received.



 
(d)
There are no Hazardous Materials present on or in the Environment at
the  Facilities or at any geologically or hydrologically adjoining property,
including any Hazardous Materials contained in barrels, above or underground
storage tanks, landfills, land deposits, dumps, equipment (whether moveable or
fixed) or other containers, either temporary or permanent, and deposited or
located in land, water, sumps, or any other part of the Facilities or such
adjoining property, or incorporated into any structure therein or thereon. The
Company has not permitted or conducted, or is aware of, any Hazardous Activity
conducted with respect to the Facilities or any other properties or assets
(whether real, personal,

or mixed) in which the Company has or had an interest except in full compliance
with all applicable Environmental Laws.
 
 
 
 
15

--------------------------------------------------------------------------------

 

 
 
(e)
There has been no Release or, to the Knowledge of the Company, Threat of
Release, of any Hazardous Materials at or from the Facilities or at any other
locations where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by the Facilities,
or from or by any other properties and assets (whether real, personal, or mixed)
in which the Company has or had an interest, or to the Knowledge of the Company,
any geologically or hydrologically adjoining property, whether by the Company,
or any other Person.



 
(f)
Sellers have delivered to Buyer true and complete copies and results of any
reports, studies, analyses, tests, or monitoring possessed or initiated by
Sellers or the Company pertaining to Hazardous Materials or Hazardous Activities
in, on, or under the Facilities, or concerning compliance by Sellers, the
Company, or any other Person for whose conduct they are or may be held
responsible, with Environmental Laws.



 
(g)
The Sellers and the Company have delivered to the Buyer every material document
relevant to the Company's current or potential future Environmental Liabilities.



3.16           DISCLOSURE


 
(a)
No representation or warranty of Sellers in this Agreement and no statement in
the Disclosure Letter omits to state a material fact necessary to make the
statements herein or therein, in light of the circumstances in which they were
made, not misleading.



 
(b)
No notice given pursuant to Section 5.5 will contain any untrue statement or
omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading.



3.17           BROKERS OR FINDERS


Sellers and their agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders' fees or agents' commissions or other
similar payment in connection with this Agreement.


4.           REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Sellers as of the date of this Agreement and as
of the Closing Date as follows:



 
 
16

--------------------------------------------------------------------------------

 

4.1           ORGANIZATION AND GOOD STANDING


Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the Commonwealth of Pennsylvania.


4.2           AUTHORITY; NO CONFLICT


 
(a)
This Agreement constitutes the legal, valid, and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. This Agreement
constitutes the legal, valid, and binding obligations of Buyer, enforceable
against Buyer in accordance with its terms.  Buyer has the absolute and
unrestricted right, power, and authority to execute and deliver this Agreement
and to perform its obligations under this Agreement.



 
(b)
Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay, or otherwise interfere with
any of the Contemplated Transactions pursuant to:



(i)           any provision of Buyer's Organizational Documents;


 
(ii)
any resolution adopted by the board of directors of Buyer;



(iii)           any Legal Requirement to which Buyer may be subject; or


(iv)           any Contract to which Buyer is a party or by which Buyer may be
bound.


Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.


4.3           INVESTMENT INTENT


Buyer is acquiring the Shares for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act.


4.4           CERTAIN PROCEEDINGS


There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the Contemplated Transactions. To Buyer's
Knowledge, no such Proceeding has been Threatened.


4.5           BROKERS OR FINDERS


Buyer and its officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders' fees or agents' commissions
or other similar payment in connection with this Agreement.

 
 
17

--------------------------------------------------------------------------------

 



5.           COVENANTS OF SELLERS PRIOR TO CLOSING DATE


5.1           ACCESS AND INVESTIGATION


Between the date of this Agreement and the Closing Date, Sellers will, and will
cause the Company and its Representatives to, (a) afford Buyer and its
Representatives and full and free access to the Company's personnel, properties
(including subsurface testing), contracts, books and records, and other
documents and data, (b) furnish Buyer and Buyer's Representatives with copies of
all such contracts, books and records, and other existing documents and data as
Buyer may reasonably request, and (c) furnish Buyer and Buyer's Representatives
with such additional financial, operating, and other data and information as
Buyer may reasonably request.


5.2           OPERATION OF THE BUSINESSES OF THE COMPANY


Except as specified in Section 5.8 hereof, between the date of this Agreement
and the Closing Date, Sellers will, and will cause the Company to:


 
(a)
conduct the business of the Company only in the Ordinary Course of Business;



 
(b)
use their best efforts to preserve intact the Company and the Company's assets;



 
(c)
confer with Buyer concerning and changes in the Company's assets or the conduct
of the Company's business; and



 
(d)
otherwise continuously inform the  Buyer concerning the status of the Company's
assets, and its business.



5.3           NEGATIVE COVENANT


Except as otherwise expressly permitted by this Agreement, between the date of
this Agreement and the Closing Date, Sellers will not, and will cause the
Company not to, without the prior consent of Buyer, take any affirmative action,
or fail to take any reasonable action within their or its control, which changes
the business or assets of the Company.


5.4           REQUIRED APPROVALS


As promptly as practicable after the date of this Agreement, Sellers will, and
will cause the Company to, make all filings (if any) required by Legal
Requirements to be made by them in order to consummate the Contemplated
Transactions.  Between the date of this Agreement and the Closing Date, Sellers
will, and will cause the Company to cooperate with Buyer with respect to all
filings that Buyer elects to make or is required by Legal Requirements to make
in connection with the Contemplated Transactions.


5.5           NOTIFICATION


Between the date of this Agreement and the Closing Date, each Seller will
promptly notify Buyer in writing if such Seller or the Company becomes aware of
any fact or condition that causes or constitutes a Breach of any of Sellers'
representations and warranties as of the date of this Agreement, or if such
Seller or the Company becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would (except as expressly contemplated
by this Agreement) cause or constitute a Breach of any such representation or
warranty had such representation or warranty been made as of the time of
occurrence or discovery of such fact or condition. Should any such fact or
condition require any change in the Disclosure Letter if the Disclosure Letter
were dated the date of the occurrence or discovery of any such fact or
condition, Sellers will promptly deliver to Buyer a supplement to the Disclosure
Letter specifying such change. During the same period, each Seller will promptly
notify Buyer of the occurrence of any Breach of any covenant of Sellers in this
Section 5 or of the occurrence of any event that may make the satisfaction of
the conditions in Section 7 impossible or unlikely.
 
 
 
18

--------------------------------------------------------------------------------

 
 
5.6           NO NEGOTIATION


Until such time, if any, as this Agreement is terminated pursuant to Section 9,
Sellers will not, and will cause the Company and each of their Representatives
not to, directly or indirectly solicit, initiate, or encourage any inquiries or
proposals from, discuss or negotiate with, provide any non-public information
to, or consider the merits of any unsolicited inquiries or proposals from, any
Person (other than Buyer) relating to any transaction involving the sale of the
business or assets of the Company, or any of the capital stock of the Company,
or any merger, consolidation, business combination, or similar transaction
involving the Company.


5.7           BEST EFFORTS


Between the date of this Agreement and the Closing Date, Sellers will use their
best efforts to cause the conditions in Sections 7 and 8 to be satisfied.


5.8           DISPOSITION OF UNITY TOWNSHIP PROPERTY


At least ten (ten) days prior to the Closing Date, the Sellers shall cause the
Company to dispose of its Unity Township Property, so that the Company shall
have no interest in such Unity Township Property at the Closing Date.  All Taxes
and other expenses, liabilities, claims or potential claims that in any way
relate to, directly or indirectly, the Company's ownership, management and/or
disposition of the Unity Township Property shall be paid by the Company before
the Closing Date, or shall be adequately provided for by the Company and/or the
Shareholders (to the satisfaction of the Buyer, in its discretion) prior to the
Closing Date.


6.           COVENANTS OF BUYER PRIOR TO CLOSING DATE


6.1           APPROVALS OF GOVERNMENTAL BODIES


As promptly as practicable after the date of this Agreement, Buyer will make all
filings required by Legal Requirements to be made by them to consummate the
Contemplated Transactions (if any).  Between the date of this Agreement and the
Closing Date, Buyer will cooperate with Sellers with respect to all filings that
Sellers are required by Legal Requirements to make in connection with the
Contemplated Transactions (if any), and (ii) cooperate with Sellers in obtaining
all consents (if any) described in Section 4.2 hereof; provided that this
Agreement will not require Buyer to dispose of or make any change in any portion
of its business or to incur any other burden to obtain a Governmental
Authorization.



 
 
19

--------------------------------------------------------------------------------

 

6.2           BEST EFFORTS


Except as set forth in the proviso to Section 6.1, between the date of this
Agreement and the Closing Date, Buyer will use its best efforts to cause the
conditions in Sections 7 and 8 to be satisfied.


7.           CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE


Buyer's obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):


7.1           ACCURACY OF REPRESENTATIONS


Sellers' representations and warranties in this Agreement must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date, without giving effect to any supplement to the Disclosure Letter.


7.2           SELLERS' PERFORMANCE


 
(a)
All of the covenants and obligations that Sellers are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been duly performed and complied with in all material
respects.



 
(b)
Each certificate required to be delivered pursuant to Section 2.4 must have been
delivered, and each of the other covenants and obligations in Sections 5.4
and 5.8 must have been performed and complied with in all respects.



7.3           PRE-CLOSING TAXES


(a)           Sellers shall have delivered to Buyer its estimate of Pre-Closing
Taxes;


(b)           Sellers and Buyer shall have jointly determined an estimated
amount of Pre-Closing Taxes, in accordance with Section 2.5; and


(c)           Sellers shall have caused the Tax Account to be fully funded in
accordance with Section 2.5.


7.4           ADDITIONAL DOCUMENTS


There must have been delivered to the Buyer the Tax Opinion, the Escrow
Agreement, each duly executed, and such other documents as Buyer may reasonably
request for the purpose of (i) evidencing the accuracy of any of Sellers'
representations and warranties, (ii) evidencing the performance by the Sellers
of, or the compliance by each Seller with, any covenant or obligation required
to be performed or complied with by such Seller, (iv) evidencing the
satisfaction of any condition referred to in this Section 7, or (v) otherwise
facilitating the consummation or performance of any of the Contemplated
Transactions.
 
 
 
20

--------------------------------------------------------------------------------

 

 
7.5           NO PROCEEDINGS


Since the date of this Agreement, there must not have been commenced or
Threatened against Buyer, or against any Person affiliated with Buyer, any
Proceeding (a) involving any
challenge to, or seeking damages or other relief in connection with, any of the
Contemplated Transactions.


7.6           NO CLAIM REGARDING STOCK OWNERSHIP OR SALE PROCEEDS


There must not have been made or Threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any stock of, or any other
voting, equity, or ownership interest in, the Company, or (b) is entitled to all
or any portion of the Purchase Price payable for the Shares.


7.7           NO PROHIBITION


Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause Buyer or any Person affiliated with Buyer to suffer any
material adverse consequence under, (a) any applicable Legal Requirement or
Order, or (b) any Legal Requirement or Order.


7.8           DUE DILIGENCE


The Buyer shall have completed its due diligence investigation and shall have
found nothing which, in its discretion, would materially adversely affect the
Company or materially diminish the benefit to the Buyer of the purchase of the
Shares.


8.           CONDITIONS PRECEDENT TO SELLERS'  OBLIGATION TO CLOSE


Sellers' obligation to sell the Shares and to take the other actions required to
be taken by Sellers at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Sellers, in whole or in part):


8.1           ACCURACY OF REPRESENTATIONS


All of Buyer's representations and warranties in this Agreement must have been
accurate in all material respects as of the date of this Agreement and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date.


8.2           BUYER'S PERFORMANCE


 
(a)
All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects.



 
(b)
Buyer must have made the payments required to be made by Buyer pursuant to
Section 2.4.

 
 
 
 
21

--------------------------------------------------------------------------------

 
 
8.3           ADDITIONAL DOCUMENTS


Buyer must have caused to be delivered the Escrow Agreement, duly executed, and
such other documents as Sellers may reasonably request for the purpose of
(i) evidencing the accuracy of any representation or warranty of Buyer,
(iii) evidencing the performance by Buyer of, or the compliance by Buyer with,
any covenant or obligation required to be performed or complied with by Buyer,
(ii) evidencing the satisfaction of any condition referred to in this Section 8,
or (v) otherwise facilitating the consummation of any of the Contemplated
Transactions.


8.5           NO INJUNCTION


There must not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the sale of the Shares by Sellers to Buyer, and (b) has
been adopted or issued, or has otherwise become effective, since the date of
this Agreement.


9.           TERMINATION


9.1           TERMINATION EVENTS


This Agreement may, by notice given prior to or at the Closing, be terminated:


 
(a)
by either Buyer or Sellers if a material Breach of any provision of this
Agreement has been committed by the other party and such Breach has not been
waived;



 
(b)
(i) by Buyer if any of the conditions in Section 7 has not been satisfied as of
the Closing Date or if satisfaction of such a condition is or becomes impossible
(other than through the failure of Buyer to comply with its obligations under
this Agreement) and Buyer has not waived such condition on or before the Closing
Date; or (ii) by Sellers, if any of the conditions in Section 8 has not been
satisfied of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Sellers to comply with
their obligations under this Agreement) and Sellers have not waived such
condition on or before the Closing Date;



 
(c)
by mutual consent of Buyer and Sellers; or



 
(d)
by either Buyer or Sellers if the Closing has not occurred (other than through
the failure of any party seeking to terminate this Agreement to comply fully
with its obligations under this Agreement) on or before April 30, 2008, or such
later date as the parties may agree upon.



9.2           EFFECT OF TERMINATION


Each party's right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 9.1, all further obligations of the parties under
this Agreement will terminate, except that the obligations in Sections 11.1 and
11.3 will survive; provided, however, that if this Agreement is terminated by a
party because of the Breach of the Agreement by the other party or because one
or more of the conditions to the terminating party's obligations under this
Agreement is not satisfied as a result of the other party's failure to comply
with its obligations under this Agreement, the terminating party's right to
pursue all legal remedies will survive such termination unimpaired.
 
 
 
22

--------------------------------------------------------------------------------

 

 
10.           INDEMNIFICATION; REMEDIES


10.1           SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE


All representations, warranties, covenants, and obligations in this Agreement,
the Disclosure Letter, the supplements to the Disclosure Letter, the certificate
delivered pursuant to Section 2.4(a)(ii), and any other certificate or document
delivered pursuant to this Agreement will survive the Closing. The right to
indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation of the Buyer, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of Damages, or other remedy based
on such representations, warranties, covenants, and obligations.


10.2           INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLERS


Sellers, jointly and severally, will indemnify and hold harmless Buyer, the
Company, and their respective Representatives, stockholders, controlling
persons, and affiliates (collectively, the "Indemnified Persons") for, and will
pay to the Indemnified Persons the amount of, any loss, liability, claim, damage
(including incidental and consequential damages), expense (including costs of
investigation, Tax audits and defense and reasonable attorneys' and accountants'
fees and costs) or diminution of value, whether or not involving a third-party
claim (collectively, "Damages"), arising, directly or indirectly, from or in
connection with:


 
(a)
any Breach of any representation or warranty made by Sellers in this Agreement,
the Disclosure Letter, the supplements to the Disclosure Letter, or any other
certificate or document delivered by Sellers pursuant to this Agreement;



 
(b)
any Breach of any representation or warranty made by Sellers in this Agreement
as if such representation or warranty were made on and as of the Closing Date
without giving effect to any supplement to the Disclosure Letter, other than any
such Breach that is disclosed in a supplement to the Disclosure Letter and is
expressly identified in the certificate delivered pursuant to Section 2.4(a)(ii)
as having caused the condition specified in Section 7.1 not to be satisfied;



 
(c)
any Breach by any Seller of any covenant or obligation of such Seller in this
Agreement;



 
(d)
any Damages suffered by the Indemnified Persons that relate to the Sellers'
ownership, transactions, operations, or management of the Company prior to the
Closing, including but not limited to any Pre-Closing Taxes and any Taxes and
other costs related to Sellers' and the Company's disposition of the Unity
Township Property as provided in Section 5.8 hereof and its disposition of any
other assets disposed of prior to the Closing Date;

 
 
 
23

--------------------------------------------------------------------------------

 

 
 
(e)
any claim by any Person for brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
any such Person with any Seller or the Company (or any Person acting on their
behalf) in connection with any of the Contemplated Transactions.



The remedies provided in this Section 10.2 will not be exclusive of or limit any
other remedies that may be available to Buyer or the other Indemnified Persons.


10.3           INDEMNIFICATION AND PAYMENT OF DAMAGES BY
SELLERS--    ENVIRONMENTAL MATTERS


In addition to the provisions of Section 10.2, Sellers, jointly and severally,
will indemnify and hold harmless Buyer, the Company, and the other Indemnified
Persons for, and will pay to Buyer, the Company, and the other Indemnified
Persons the amount of, any Damages (including costs of cleanup, containment, or
other remediation) arising, directly or indirectly, from or in connection with:


 
(a)
any Environmental Liabilities arising out of or relating to: (i) (A) the
ownership, operation, or condition at any time on or prior to the Closing Date
of the Facilities or any other properties and assets (whether real, personal, or
mixed and whether tangible or intangible) in which Sellers or the Company has or
had an interest, or (B) any Hazardous Materials or other contaminants that were
present on the Facilities or such other properties and assets at any time on or
prior to the Closing Date; or (ii) (A) any Hazardous Materials or other
contaminants, wherever located, that were, or were allegedly, generated,
transported, stored, treated, Released, or otherwise handled by Sellers or the
Company or by any other Person for whose conduct they are or may be held
responsible at any time on or prior to the Closing Date, or (B) any Hazardous
Activities that were, or were allegedly, conducted by Sellers or the Company or
by any other Person for whose conduct they are or may be held responsible; or



 
(b)
any bodily injury (including illness, disability, and death, and regardless of
when any such bodily injury occurred, was incurred, or manifested itself),
personal injury, property damage (including trespass, nuisance, wrongful
eviction, and deprivation of the use of real property), or other damage of or to
any Person, for whose conduct they are or may be held responsible, in any way
arising from or allegedly arising from any Hazardous Activity conducted or
allegedly conducted with respect to the Facilities or the operation of the
Company prior to the Closing Date, or from Hazardous Material that was (i)
present or suspected to be present on or before the Closing Date on or at the
Facilities (or present or suspected to be present on any other property, if such
Hazardous Material emanated or allegedly emanated from any of the Facilities and
was present or suspected to be present on any of the Facilities on or prior to
the Closing Date) or (ii) Released or allegedly Released by Sellers or the
Company or any other Person for whose conduct they are or may be held
responsible, at any time on or prior to the Closing Date.



Buyer will be entitled to control any Cleanup, any related Proceeding, and,
except as provided in the following sentence, any other Proceeding with respect
to which indemnity may

 
 
24

--------------------------------------------------------------------------------

 

be sought under this Section 10.3. The procedure described in Section 10.6 will
apply to any claim solely for monetary damages relating to a matter covered by
this Section 10.3.


10.4           INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER


Buyer will indemnify and hold harmless Sellers, and will pay to Sellers the
amount of any Damages arising, directly or indirectly, from or in connection
with (a) any Breach of any representation or warranty made by Buyer in this
Agreement or in any certificate delivered by Buyer pursuant to this Agreement,
(b) any Breach by Buyer of any covenant or obligation of Buyer in this
Agreement, or (c) any claim by any Person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with Buyer (or any Person acting on its
behalf) in connection with any of the Contemplated Transactions.


10.5           ESCROW


Buyer may give notice of a Claim under the Escrow Agreement for the amount of
any Damages required to be paid by Sellers under Sections 10.2 and 10.3, above.
Neither the exercise of nor the failure to exercise such right to give a notice
of a Claim under the Escrow Agreement will constitute an election of remedies or
limit Buyer in any manner in the enforcement of any other remedies that may be
available to it.


10.6           PROCEDURE FOR INDEMNIFICATION--THIRD PARTY CLAIMS


 
(a)
Promptly after receipt by an indemnified party under Section 10.2, 10.4, or (to
the extent provided in the last sentence of Section 10.3) Section 10.3 of notice
of the commencement of any Proceeding against it, such indemnified party will,
if a claim is to be made against an indemnifying party under such Section, give
notice to the indemnifying party of the commencement of such claim, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any liability that it may have to any indemnified party, except to the extent
that the indemnifying party demonstrates that the defense of such action is
prejudiced by the indemnifying party's failure to give such notice.



 
(b)
If any Proceeding referred to in Section 10.6(a) is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the indemnified party and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the indemnified party under this Section 10 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified party in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a Proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims  may be effected by the indemnifying
party without the indemnified party's consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party; and (iii) the indemnified party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an indemnifying party of the
commencement of any Proceeding and the indemnifying party does not, within ten
days after the indemnified party's notice is given, give notice to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the indemnified party.

 
 
 
25

--------------------------------------------------------------------------------

 

 
 
(c)
Notwithstanding the foregoing, if an indemnified party determines in good faith
that there is a reasonable probability that a Proceeding may adversely affect it
or its affiliates other than as a result of monetary damages for which it would
be entitled to indemnification under this Agreement, the indemnified party may,
by notice to the indemnifying party, assume the exclusive right to defend,
compromise, or settle such Proceeding, but the indemnifying party will not be
bound by any determination of a Proceeding so defended or any compromise or
settlement effected without its consent (which may not be unreasonably
withheld).



 
(d)
Sellers hereby consent to the non-exclusive jurisdiction of any court in which a
Proceeding is brought against any Indemnified Person for purposes of any claim
that an Indemnified Person may have under this Agreement with respect to such
Proceeding or the matters alleged therein, and agree that process may be served
on Sellers with respect to such a claim anywhere in the world.



10.7           PROCEDURE FOR INDEMNIFICATION--OTHER CLAIMS


A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.


10.8           BUYER'S COVENANT TO PRESERVE COMPANY


Buyer covenants and agrees that it will continue to hold the Shares and will not
liquidate or merge the Company for a period of at least five (5) years from and
after the Closing Date.


11.           GENERAL PROVISIONS


11.1           EXPENSES


Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its own expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions.  In the event of termination of this Agreement, the obligation of
each party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by another party.


 
 
 
26

--------------------------------------------------------------------------------

 

 
11.2           PUBLIC ANNOUNCEMENTS


Any public announcement or similar publicity with respect to this Agreement or
the Contemplated Transactions will be issued, if at all, at such time and in
such manner as Buyer determines. Unless consented to by Buyer in advance or
required by Legal Requirements, prior to the Closing Sellers shall, and shall
cause the Company to, keep this Agreement strictly confidential and may not make
any disclosure of this Agreement to any Person.


11.3           CONFIDENTIALITY


Between the date of this Agreement and the Closing Date, Buyer and Sellers will
maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of Buyer and the Company to maintain in confidence, any
written, oral, or other information obtained in confidence from another party or
the Company in connection with this Agreement or the Contemplated Transactions,
unless (a) such information is already known to others not bound by a duty of
confidentiality or such information becomes publicly available through no fault
of such party, (b) the use of such information is necessary or appropriate in
making any filing or obtaining any consent or approval required for the
consummation of the Contemplated Transactions, or (c) the furnishing or use of
such information is required by legal proceedings.


If the Contemplated Transactions are not consummated, each party will return or
destroy as much of such written information as the other party may reasonably
request.


11.4           NOTICES


All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) mailed by registered mail,
return receipt requested, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses set forth below (or to such other addresses as
a party may designate by notice to the other parties):


Sellers:


Attention:                                Anthony Picadio


Address:                                Picadio Sneath Miller & Norton, PC
US Steel Tower
Pittsburgh, PA 15219


with a copy to:                                           Richard Rose
Buchanan Ingersoll & Rooney, PC
One Oxford Centre
301 Grant Street, 20th Floor
Pittsburgh, PA 15219
 
 

 
 
27

--------------------------------------------------------------------------------

 


Buyer:


Attention:                                George Welty


Address:                                           Commercial National Financial
Corporation
900 Ligonier Street
Latrobe, PA  15650


with a copy to:                                Tucker Arensberg, P.C.


Attention:                                William T. Harvey, Esquire


Address:                                           1500 One PPG Place
Pittsburgh, PA 15222


11.5           JURISDICTION; SERVICE OF PROCESS


Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the Commonwealth of Pennsylvania, County of Westmoreland, or,
if it has or can acquire jurisdiction, in the United States District Court for
the Western District of Pennsylvania, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.


11.6           FURTHER ASSURANCES


The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.


11.7           WAIVER


The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of  the claim or right unless
in writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.
 
 

 
 
28

--------------------------------------------------------------------------------

 
 
11.8           ENTIRE AGREEMENT AND MODIFICATION


This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter.
This Agreement may not be amended except by a written agreement executed by the
party to be charged with the amendment.


11.9           DISCLOSURE LETTER


 
(a)
The disclosures in the Disclosure Letter, and those in any Supplement thereto,
must relate only to the representations and warranties in the Section of the
Agreement to which they expressly relate and not to any other representation or
warranty in this Agreement.



 
(b)
In the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Letter (other than an exception expressly
set forth as such in the Disclosure Letter with respect to a specifically
identified

 
representation or warranty), the statements in the body of this Agreement will
control.



11.10                      ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS


Neither party may assign any of its rights under this Agreement without the
prior consent of the other parties.  Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.


11.11                      SEVERABILITY


If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


11.12                      SECTION HEADINGS, CONSTRUCTION


The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not
limit the preceding words or terms.
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
11.13                      TIME OF ESSENCE


With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.


11.14                      GOVERNING LAW


This Agreement will be governed by the laws of the Commonwealth of Pennsylvania
without regard to conflicts of laws principles.


11.15                      COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
30

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.


Buyer:


Commercial National Financial
Corporation                                                                                                                     Sellers:


By:                                                                __________________________
Louis A. Steiner


__________________________
Barbara S. Steiner


__________________________
Sarah S. Shirey


__________________________
Barbara S. Holmes


__________________________
Louis T. Steiner


__________________________
Dorothy S. Hunter


__________________________
Commercial Bank & Trust of PA,
Trustee of the Grant E. Hunter
Credit Shelter Trust under Will


__________________________
Gregg E. Hunter


__________________________
Grant W. Hunter





 
 
31

--------------------------------------------------------------------------------

 
